DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "each emitter" in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb et al. (USPAT 6871956).

Regarding claim 1, Cobb discloses a display system, comprising: 
a display configured to emit virtual content (94); 
a collimator element configured to collimate light emitted by the display (100l/r); and 
a corrector plate (140) disposed between the collimator element and an eyepiece (14l/r) such that the light emitted by the display passes through the corrector plate only once (Fig. 13 shows where 140 is placed and Figs. 7a/b and Fig. 10 shows the general arrangement of the entire system), wherein the corrector plate compensates for sub-optimal collimation of off-axis light at an edge of a field of view (FOV) corresponding to the display system (Fig. 14 and Col. 13 lines 17-47).

	Regarding claim 2, Cobb discloses wherein the collimator element comprises a curved collimating mirror (24) arranged to reflect the light emitted by the display towards the eyepiece (Fig. 2).

Regarding claim 3, Cobb discloses wherein the corrector plate comprises a Schmidt corrector plate comprising a first portion where a thickness is substantially constant and aligns with a center of the FOV and a second portion where a thickness various and aligns with the edge of the FOV (Fig. 15 and Col. 13 lines 27-47).

Regarding claim 9, Cobb discloses a method comprising: 
emitting virtual content using a display (94); 
collimating light emitted by the display corresponding to the virtual content (100l/r); 
compensating for sub-optimal collimation of off-axis light in the collimated light at an edge of a field of view using a corrector plate (140), wherein the light emitted by the display passes through the corrector plate only once (Fig. 13 shows where 140 is placed and Figs. 7a/b and Fig. 10 shows the general arrangement of the entire system); and 
outputting the virtual content after compensating for the sub-optimal collimation.

Regarding claim 10, Cobb discloses wherein collimating the light comprises reflecting the light emitted by the display off of a curved collimating mirror (100l/r), and wherein compensating for sub-optimal collimation of off-axis light in the collimated light is Page 3PATENTperformed without an eye tracking system and without using any pre-distortion correction maps (Fig. 14 and Col. 13 lines 17-47).

Regarding claim 11, Cobb discloses wherein compensating for the sub-optimal collimation of the off-axis light comprises passing the off-axis light through at least one of a Schmidt corrector plate and a Meniscus corrector plate (Fig. 14 and Col. 13 lines 17-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Haddick et al. (PGPUB 20160018654).


Regarding claim 4, Cobb does not disclose wherein the display is curved.
However, Haddick teaches a virtual display wherein the display is curved ([0647]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Haddick to include a curved display motivated by improving FOV.

Regarding claim 5, Cobb discloses a beam splitter (104) disposed between the display and the eyepiece (Figs. 7a/b).
Cobb does not disclose wherein reflective collimator comprises a polarization selective mirror.
However, Haddick teaches a head mounted display (102) wherein the display device includes a reflective polarizer ([0307]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Haddick such that the polarizer was a mirror motivated by reducing the size of the device by folding the optical axis.

Regarding claim 6, modified Cobb discloses wherein the collimator element further comprises a plurality of films that ([0307] of Haddick discloses a plurality of films used within the system and note that polarization films are generally multi-layer films such as discussed in [0396]), in combination with the polarization selective mirror and the beam splitter, folds a path of the light emitted by the display (Fig. 7a/b of Cobb where the light path is folded by the mirror and beam splitter).

Regarding claim 7, Cobb does not disclose wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece.
However, Haddick teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).

Regarding claim 12, Cobb does not explicitly disclose wherein the virtual content is VR content where environmental light is blocked from being outputted to a user.
However, Cobb teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of et al. (PGPUB 20160097930 of record).

Regarding claim 8, Cobb does not disclose wherein the virtual content is augmented reality (AR) content, the display system further comprising: a pre-distortion corrector plate through which environmental light passes before reaching the collimator element and being combined with the AR content.
However, Robbins discloses a virtual reality device wherein the virtual content is augmented reality (AR) content ([0094]), the display system further comprising: 
a pre-distortion corrector plate (28 and [0035]) through which environmental light passes before reaching the collimator element and being combined with the AR content (See Fig. 2B).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Robbins such that the device provided augmented reality content and a second corrector plate motivated by improving image quality.

Regarding claim 13, Cobb does not disclose wherein the virtual content is AR content, wherein the method comprises: 
pre-distorting environmental light; and 
combining the pre-distorted environmental light with the collimated light so that the AR content is inserted into a view of a real-world environment.
However, Robbins discloses wherein the virtual content is AR content ([0094]), wherein the method comprises: 
pre-distorting environmental light (28 and [0035]); and 
combining the pre-distorted environmental light with the collimated light so that the AR content is inserted into a view of a real-world environment ([0094] and see Fig. 2B where light is combined).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cobb and Robbins such that the device provided augmented reality content combining pre-distorted environmental light with the collimated light motivated by improving image quality.

Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Huang et al. (PGPUB 20160042501 of record).

Regarding claim 14, as best understood, Robbins discloses a display system, comprising: 
a display configured to emit virtual content (170), 
a collimator element configured to collimate the pre-distorted light emitted by the display (162).
While Robbins teaches a method of correcting off-axis aberrations corresponding to the virtual content to compensate for sub-optimal collimation of off-axis light at an edge of a FOV ([0044]), they do not disclose wherein an intensity of light emitted by each emitter in the display is controllable in multiple directions, wherein the display is configured to, by controlling the intensity of a plurality of the emitters, pre-distort light.
However, Huang teaches a display comprising a method of adjusting the aberration of an image using pixel intensity ([0024]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Huang such that the display pixel intensity was used for aberration compensation motivated by reducing the size of the device.

Regarding claim 15, modified Robbins discloses wherein the display is configured to pre-distort the light based on determining a desired color of the pre-distorted light received at different angles at an eyepiece (Pixels are inherently placed at different angles relative to an image or else they would overlap physically overlap and block one another. Therefore, the intensity compensation of each pixel must inherently be based on the location, and therefore angle, of each pixel relative to the image plane.).

Regarding claim 16, modified Robbins discloses wherein the desired color is selected based on a predefined knowledge of a path the pre-distorted light travels to reach the eyepiece (The distance and location of a pixel relative to an image plane in an optical system must be known in order to properly design the optical elements of that system. Therefore, it is inherent that the distance a display is from the image plane is predefined when designing a lens or waveguide.).

Regarding claim 17, modified Robbins discloses wherein the collimator element comprises a curved collimating mirror arranged to reflect the light emitted by the display towards the eyepiece (Fig. 3A and 162 of Robbins).

Regarding claim 18, modified Robbins discloses wherein the display is configured to compensate for sub-optimal collimation by the collimator element by controlling a color of the light corresponding to the virtual content so that the virtual content is display in a desired location in an eyepiece to avoid aberrations and distortions ([0024] of Huang).

Regarding claim 20, modified Robbins discloses wherein the virtual content is AR content, wherein the collimator element is configured to combine the AR content with environmental light (Fig. 2B and 3A).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Huang and further in view of Haddick.

Regarding claim 19, modified Robbins does not disclose wherein the virtual content is VR content where environmental light is blocked from being seen by a user through an eyepiece.
However, Haddick teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).


Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are moot with respect to claims 1-13 and not persuasive with respect to claims 14-20.
	With respect to the 112(b) rejection, applicant’s arguments have overcome a portion of the rejection. However, applicant has not remedied the issue of the antecedent basis of “each emitter”. Applicant’s claim includes “a display that emits” and then “each emitter in the display”. Applicant uses “emitter” to describe two different elements and then claims “controlling the intensity of a plurality of the emitters”. In another limitation and also uses “a plurality of the emitters”, which could be a modification of display or other emitters. The lack of antecedent basis for “each emitter” confuses the interpretation of the rest of the claim. Applicant should amend the claim to make a clear distinction from the display emitter and the emitters of the display by including language similar to “wherein the display comprises a plurality of emitters” in order to overcome the 112(b) rejection. 
Applicant argues on page 8 of their remarks that Huang teaches correcting low-order visual aberrations of a viewer. However, Huang states that the aberrations corrected range from low-order to high-order ([0021]) and that the processor compensates for aberrations of the vision system of the viewer and of a least one characteristic of the light field element ([0019]). Therefore, Huang is not limited to only correcting the aberrations within the eye of the wearer, but also the optics of the light field element. Applicant states that Huang does not specify correcting aberrations caused by collimation. However, Robbins discloses collimation ([0037]) and states that the curved surface, 190, causes spherical aberration that needs correction by a Schmidt corrector plate or at least one aspheric lens ([0044]). Huang teaches that spherical aberrations is corrected by their device ([0020] and [0085]). Huang’s teaching of an alternative method of correcting spherical aberrations that eliminates or reduces the need of an additional lens or corrector plate renders the combination of Huang and Robbins obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872